Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on October 14, 2022 is acknowledged.
3.	New claim 23 has been added.
4.	Claims 1-23 are pending in this application.
5.	Applicant elected without traverse of SEQ ID NO: 1 as the species of the peptide, acetyl group as the N-terminal modification species, azide as the C-terminal modification, inhibition of melanin production as the species of peptide function, cosmetic composition as the species of composition, and melasma as the species of melanin hyperpigmentation disease in the reply filed on June 27, 2022. Claim 22 remains withdrawn from consideration. Claims 1-21 and 23 are examined on the merits in this office action.

Priority
6.	Applicant claims foreign priority to KR 10-2019-0101880 (8/20/2019). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 10/.10/2019 until the foreign priority date is perfected.


Response to Applicant’s Arguments
7.	Applicant indicates that a certified English translation of the priority application is submitted herewith.
8.	The Examiner cannot find the certified English translation. Thus, the effective filing date of instant application is 10/.10/2019 until the foreign priority date is perfected.


Withdrawn Objection and Rejections
9.	Objection to the specification (Table 1, page 4), is hereby withdrawn in view of Applicant’s amendment to the specification.
10.	Objection to claim 4 is hereby withdrawn in view of Applicant’s amendment to claim 4.
11.	Rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C> 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
12.	Rejection of claims 2-3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to claim 1.
13.	Rejection of claims 7-8, 11-12, 15-16 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained Rejection
35 U.S.C. 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1 and 5-8 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 35-41 for instant SEQ ID NO: 2, and 32-37 for instant SEQ ID NO: 3 of the naturally occurring protein, as evidenced by UniProt A0A662ALR8_9BACT (for instant SEQ ID NO: 2) and UniProt A0A4D7DSR4_9SPHN (for instant SEQ ID NO: 3), respectively.  Claims 5-8 are directed to a composition comprising the peptide consisting of SEQ ID NO: 1, 2 or 3 as an active ingredient.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance”, Revised Guidance set forth on May 2016, and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (please see MPEP 2106).
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A662ALR8_9BACT (see amino acids 35-41, enclosed), instant SEQ ID NO: 2 is a fragment of a naturally occurring protein isolated from Baceterioidetes bacterium. As evidenced by UniProt A0A4D7DSR4_9SPHN (see amino acids 32-37, enclosed), instant SEQ ID NO: 3 is a fragment of a naturally occurring protein isolated from Novosphigobium sp. EMRT-2. The amendment adding the recitation, “optionally wherein the N- or C-terminus of the peptide is modified” does not require a modification at the N- or C-terminal end(s). This is an optional recitation, thus, is not an absolute recitation.
The terms “cosmetic composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “cosmetic composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman' s art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1 and 5-8 do not qualify as eligible subject matter.
Please see MPEP 2106. 

Response to Applicant’s Arguments
16.	Applicant argues that “…the peptides of the present claims have effects such as (a) inhibition of melanin production; (b) inhibition of tyrosinase activity; and (c) inhibition of Rab27a, Mlph, myosin VA, MITF, tyrosinase, or TRP1 expression...” Applicant further argues that “…due to their short lengths, the peptides of the present invention provide additional advantages over full-length proteins. For example, the synthesis and production of the peptides of the present invention are much more feasible than those of longer peptides or proteins, since the short lengths of the peptides of the present invention allow them to be easily produced.”
17.	Applicant’s arguments have been fully considered but are not found persuasive. As outlined in the rejection above and in the MPEP 2106, the additional element MUST be recited in the claims. In regards to Applicant’s argument “…(a) inhibition of melanin production; (b) inhibition of tyrosinase activity…” the Examiner would like to point out that this is recited in instant claim 4, which was NOT rejected under 35 U.S.C. 101. The amendment adding the recitation, “optionally wherein the N- or C-terminus of the peptide is modified” in independent claim 1 does not require a modification at the N- or C-terminal end(s). This is an optional recitation, thus, is not an absolute recitation. Therefore, since the additional element is not recited in the instant claims, and the additional elements do not amount to significantly more than the judicial exception, the rejection is deemed to be proper and is maintained herein.

New Rejection
35 U.S.C. 112(d)
18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
20.	Claim 5 recites, “A skin-whitening composition comprising the peptide of claim 1 as an active ingredient, optionally wherein the N- or C-terminus of the peptide is modified.” Claim 5 depends from claim 1. Claim 1 recites, “A peptide consisting of the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3, optionally wherein the N- or C-terminus of the peptide is modified.” Claim 1 already recites “optionally wherein the N- or C-terminus of the peptide is modified.” Therefore, claim 5 does not further limit instant claim 1.

Closest Art Cited in the Previous Office Action
21.	Instant SEQ ID NO: 1 is free of prior art. The closest art if Guo et al (US Patent No. 9012723, cited in the previous office action). Guo et al teach a 39mer peptide sequence having 78% sequence identity to instant SEQ ID NO: 1 (see SEQ ID NO: 173349, residues 27-34). The SEQ ID NO: 173349 of Guo et al has truncated N-terminal sequence of instant SEQ ID NO: 1.
22.	The closest art to instant SEQ ID NO: 2 is UniProt A0A662ALR8_9BACT (cited in the previous office action). UniProt A0A662ALR8_9BACT is a 153mer protein that comprises instant SEQ ID NO: 2 (see amino acids 35-41). UniProt A0A662ALR8_9BACT does not teach a peptide consisting of instant SEQ ID NO: 2, which is a 7 residue sequence.
23.	The closest art to instant SEQ ID NO: 3 is Alexandrov et al (US Patent No. 8344211, cited in the previous office action). Alexandrov et al teach a 91mer protein sequence comprising instant SEQ ID NO: 3 (see SEQ ID NO: 63467, see amino acid residues 72-77). Alexandrov et al do not teach a peptide consisting of instant SEQ ID NO: 3, which is a 6 residue sequence.


CONCLUSION
Claims 2-4 and 9-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
Claims 1 and 5-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654